                        Case 1:19-cr-00663-ER Document 97 Filed 09/03/21 Page 1 of 1




                                                    MEMORANDUM


      TO:          Honorable Edgardo Ramos
                   United States District Judge

      FROM:        Scott Kowal, Chief
                   United States Pretrial Services Officer

                                                                           RE:          Gilberto Luciano Vazquez
                                                                           DOCKET#:     19 CR 663 (ER)

The attached memorandum was prepared by Pretrial Services Officer:

        Dennis Khilkevich                                                        212-805-4347
        Name                                                             Phone Number

will present to Your Honor significant details about the Bail Conditions which were imposed on the above-name
defendant.

We are requesting direction from the Court. Please initial the appropriate box(es) and return this form to us so
that we may comply with your instructions.

[]          I have reviewed the information that you have supplied. I do not believe that this matter requires any
            action by the Court at this time.

[X]         My chambers will inform all parties concerned that I will conduct a Bail Review Hearing by phone
        Phone: (877) 411-9748       on     Sept. 10, 2021
                                            09/15/2021      at      3:00pm
        Access Code: 3029857#
                                             Date                    Time

[]          I request that a Bail Review Hearing be conducted by:

                   []      The presiding Magistrate Judge in courtroom # 5A.

                   []      The District Court Judge presiding in Part I.

                   []      ______________________________ at his/her earliest convenience.
                                 Judicial Officer


[]          A bench warrant shall be issued for the defendant’s arrest



            So Ordered:______________________________________________                Date______________________
                                                                                           09/03/2021
